769 N.W.2d 226 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard RAYMOND, Defendant-Appellant.
Docket No. 136734. COA No. 283502.
Supreme Court of Michigan.
November 26, 2008.

Order
On order of the Court, the application for leave to appeal the March 21, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would reverse the Macomb Circuit Court revocation of the order of probation and remand this case to the trial court for further proceedings, because there was no provision in the order of probation that prohibited the defendant from being within 500 feet of the victim, so probation could not be revoked for that reason. Furthermore, expanding the "no contact" provisions beyond those listed in the order of probation without notice to the defendant violated due process. See United States v. Twitty, 44 F.3d 410 (C.A.6, 1995).